Citation Nr: 1437210	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-25 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for tinea versicolor, evaluated as 10 percent disabling prior to June 17, 2013; 60 percent disabling since that date..  

2.  Entitlement to an extension of a temporary total evaluation for convalescence beyond July 31, 2010. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to October 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Chicago, Illinois, regional office (RO) of the Department of Veterans Affairs (VA).  

During the course of the appeal, the evaluation of the Veteran's service connection tinea versicolor was increased from 10 percent to 60 percent by a June 2013 rating decision, effective from June 17, 2013.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  In this case, the Veteran has indicated that he is not satisfied with the 60 percent evaluation and has also expressed his belief that he was entitled to an increased rating prior to the date it was awarded.  Therefore, this matter remains before the Board.  For the sake of convenience, it has been characterized as two separate issues.  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  


FINDINGS OF FACT

1.  Prior to December 8, 2010, tinea versicolor affected approximately 5 percent of the Veteran's face and neck and 15 percent of his entire body, without systemic therapy during the previous 12 months or disfigurement of the head, face, or neck.  

2.  From December 8, 2010 to May 16, 2012, tinea versicolor affected at least 60 percent of the Veteran's entire body, without evidence of disfigurement of the head, face, or neck.  

3.  From May 17, 2012 to June 16, 2013, tinea versicolor was no longer visible, and there was no evidence of systemic therapy or disfigurement of the head, face, or neck.  

4.  Since June 17, 2013, tinea versicolor has affected over 40 percent of the Veteran's body, without disfigurement of the head, face, or neck.

5.  The Veteran underwent surgery for his service connected left hallux rigidus in June 2010, but there is no evidence of an incompletely healed surgical wound, a stump of a recent amputation, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, the necessity for continued use of a wheelchair or crutches because regular weight-bearing was prohibited, or immobilization by cast of one major joint or more after July 31, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating greater than 10 percent for tinea versicolor prior to December 10, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.21, 4.118, Code 7800, 7806, 7813 (2013).  

2.  The criteria for a 60 percent rating for tinea versicolor were met from December 10, 2010 to May 16, 2012.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.21, 4.118, Code 7800, 7806, 7813 (2013).

3.  The criteria for rating greater than 10 percent for tinea versicolor were not met from May 17, 2012 to June 16, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.21, 4.118, Code 7800, 7806, 7813 (2013).

4.  The criteria for a rating in excess of 60 percent for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.21, 4.118, Code 7800, 7806, 7813, 7817 (2013).

5.  The criteria for entitlement to an extension of a temporary total evaluation for convalescence beyond July 31, 2010 have not been met.  38 C.F.R. § 4.30 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran was provided with complete VCAA notification in an October 2009 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  .  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded two VA examinations of his skin disability, with the second examination being ordered after there was an indication his skin disability had increased in severity since the first examination.  These examinations address all rating criteria.  The Veteran's VA treatment records have also been obtained.  He has not identified any records that have not been obtained.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

 In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for tinea versicolor was granted in an August 1992 rating decision.  A 10 percent rating was assigned for this disability.  This evaluation remained in effect until the June 2013 rating decision increased it to 60 percent, effective June 17, 2013.  

The rating schedule does not contain a listing for tinea versicolor.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Veteran's tinea versicolor has been evaluated under the rating criteria for dermatophytosis.  This rating code states the disability should be rated under the rating criteria for disfigurement of the head, face, or neck; scars; or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118, Code 7813.  

The medical records are negative for any evidence of scarring due to tinea versicolor.  Therefore, the Board will consider entitlement to an increased rating under the rating criteria for dermatitis and disfigurement of the head, face, and neck.  

Under the rating code for dermatitis, a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of the exposed areas are affected; and, no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted for dermatitis or eczema that is at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  When more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-months, a 60 percent rating is warranted.  38 C.F.R. § 4.118, Code 7806.

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Under Diagnostic Code 7800, ratings may be based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  A rating of 10 percent is assigned where there is one characteristic of disfigurement.  A rating of 30 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, where there are two or three characteristics of disfigurement.  A rating of 50 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, four or five characteristics of disfigurement.  A rating of 80 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Prior to June 17, 2013

The Veteran was afforded a VA skin examination in October 2009.  The claims folder was not available for review, but he reported that his rash affected his wrists, forearms, arms, neck, front of the neck, front of the face, and back, and that he had been applying a lotion daily after bathing.  He said that he experienced itching, which was worse after sweating or working in the sun.  

The Veteran reported he had been able to control the disability with his current medications but had periodic increased itching in the summer.  There was no history of using corticosteroids or immunosuppressive drugs; and he was receiving no current treatment.  On examination, the Veteran had areas of light hypopigmented flat lesions with light whitish spots and mild scaling.  There were no ulcerations, raised areas, or scars.  The lesions on the face were minimal, measured one to two centimeters, and were described as barely noticeable.  The Veteran also had light colored skin lesions on the front of the neck without raised borders, tenderness, swelling or exudate.  The lesions on the chest were not noticeable.  

The lesions of the arms were similar, also without raised borders, tenderness, swelling or exudate.  The skin was intact without ulceration, oozing, swelling, or exudate.  He did not scratch the infected areas during the examination.  The exposed areas of the face were 1 percent, and of the front of the neck were 5 percent.  The lesions involved 15 percent of his body surface.  There was no scarring or disfigurement.  The diagnosis was tenia versicolor.  

A VA treatment note dated in March 2010 states that the Veteran was seen for purposes of a routine follow up.  The examiner stated that the Veteran's skin was warm, dry, and pink.  

A May 2010 treatment note also states that the Veteran was seen for a routine follow up.  Among other things, it was noted that the Veteran was being treated for eczema, and that he was requesting TAC (triamcinolone) cream because had previously used this in another VA system.  On examination, the skin was warm, dry, pink, and intact.  The assessment was chronic eczema, and the Veteran was prescribed TAC cream with three refills.  

A VA treatment note dated December 8, 2010 states that the Veteran had a rash that covered 60 to 70 percent of his body.  He was being treated with triamcinolone acetonide cream, without improvement.  On examination, he had a rash on his head, which was tinea versicolor.  There were large patches of tinea versicolor over the neck, arms, the back, abdomen, and feet.  The examiner prescribed an oral medication for treatment of the tinea versicolor.  

On May 17, 2012, the Veteran was seen for an evaluation of chronic illnesses.  There was no new symptomatology.  He had a history of dermatitis/tinea versicolor, and was currently on a special shampoo.  Use of TAC cream was not noted.  The examiner stated that he did not see any evidence of tinea versicolor on examination.  There was no rash.  

The Veteran was reported to have an ongoing rash that was chronic in nature in a May 2013 VA treatment note.  It was nonpruritic in nature and was diffuse, light-colored, non-macular, and non-papular.  The examiner stated this was consistent with tinea versicolor, and the Veteran was to be treated with a new medication and medicated shampoo.  

The Board finds that the evidence supports entitlement to a 60 percent rating for the period from December 8, 2010 to May 17, 2012.  The current 10 percent rating is proper for all other periods.  

The evidence dated prior to December 8, 2010, indicates that no more than 5 percent of the Veteran's exposed areas and 15 percent of the entire body was affected, as demonstrated on the October 2009 examination.  The treatment notes for this period do not show otherwise.  This does not equate to the 20 percent of the body affected required for at least a 30 percent rating.  The October 2009 examination also states that there was no history of use of corticosteroids or immunosuppressive drugs.  

The May 2010 treatment note states the Veteran was to be prescribed triamicinoclone (TAC) cream and medical texts have been submitted that show that this cream is a corticosteroid.  The rating criteria; however, require that the therapy be systemic rather than topical.  Entitlement to a rating in excess of 10 percent is not supported by the evidence.  38 C.F.R. § 4.118, Code 7806.  

The Board has also considered entitlement to an increased rating under the rating criteria for disfigurement of the head, face, or neck.  However, the October 2009 examination states that there was no disfigurement or scarring, and that the lesions on the face were minimal and barely noticeable.  There was no evidence of tissue loss or the characteristics of disfigurement required for a higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7800.

However, the findings on the December 8, 2010 treatment support a 60 percent rating.  This states that the Veteran's tinea versicolor affected 60 to 70 percent of his skin.  This exceeds the 40 percent of affected area needed for a 60 percent rating.  This is the highest evaluation available under the rating code for dermatitis or eczema, and no additional discussion of this rating code is required.  See 38 C.F.R. § 4.118, Code 7806; Johnston v. Brown, 10 Vet. App. 80, 85 (1995).

The Board has considered entitlement to a rating in excess of 60 percent, but this is not supported by the evidence.  The December 8, 2010 treatment note does not demonstrate that the Veteran had disfigurement of the head, face, or neck, much less the tissue loss, gross distortion, asymmetry, or other symptoms required for an 80 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

Finally, the Board finds that the evaluation for the Veteran's tinea versicolor should be returned to the 10 percent rating as of May 17, 2012.  The treatment note from that day recognizes the Veteran's history of a skin problem, but states that the examiner did not see any evidence of tinea versicolor, and that there was no rash.  The Veteran used a medicated shampoo but no longer used TAC cream.  

As there was no evidence of the Veteran's tinea versicolor as of this date, there is no basis for a rating in excess of 10 percent based on the percentage of the affected area.  This record is also silent for corticosteroid or immunosuppressive drug use.  A rating greater than 10 percent under the rating criteria for dermatitis or eczema is no longer supported as of this date.  38 C.F.R. § 4.118, Code 7806.  In the absence of evidence of disfigurement of the head, face, or neck in May 2012, an increased rating is not supported under that rating code either.  38 C.F.R. § 4.118, Code 7806.

From July 17, 2013

The most recent medical evidence is the report of a VA examination that was conducted on June 17, 2013.  On examination, the Veteran had patches of macules on his face, anterior and posterior chest, neck, head, anterior torso and thighs.  There was no discharge, active bleeding or dried blood.  More than 40 percent of the body was affected, with approximately 5 to 20 percent of the exposed areas affected.  The examiner stated that the skin disability did not cause scarring or disfigurement of the head, face, or neck.  There were no neoplasms, and no systemic manifestations.  No other complications were present.  The Veteran was treated with a topical medication.  The diagnosis was tinea versicolor.  The examiner stated that this disability did not impact the Veteran's ability to work.  

The Board finds that there is no basis for an evaluation greater than 60 percent for the period beginning July 17, 2013.  The 60 percent rating is the highest available under the rating code for dermatitis.  See 38 C.F.R. § 4.118, Code 7806.  Therefore, no additional discussion of this rating code is required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).

The Board has considered entitlement to an increased evaluation under the rating criteria for disfigurement of the head, face, or neck, but this is not supported by the evidence.  A rating of 80 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The July 17, 2013 examiner noted patchy macules on the face.  However, he also stated that there was no scarring or disfigurement of the head, face, or neck.  There is certainly no evidence of tissue loss, gross distortion, or the asymmetry required for an 80 percent rating.  Therefore, entitlement to an 80 percent rating is not demonstrated under this rating code.  

Finally, the Board has considered entitlement to an increased rating under the rating code for exfoliative dermatitis, which is the only other rating code for the skin that provides for a rating in excess of 60 percent.  However, the Veteran does not have a diagnosis of exfoliative dermatitis.  Moreover, the June 17, 2013 did not demonstrate generalized involvement of the skin, and the examiner stated that there were no systemic manifestations due to his disability.  Therefore, a rating higher than 60 percent is not warranted under this code either.  38 C.F.R. § 4.118, Code 7817.  The Board concludes that the evidence is against a rating in excess of 60 percent for the period beginning June 17, 2013.  

Other Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his tinea versicolor.  These symptoms include a rash, lightly colored macules, and itching with heat without any systemic manifestations, all of which are accounted for in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  He has not been hospitalized for his skin disability.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

The Board also recognizes that a claim for an increased rating can encompass a claim for a total rating based on individual unemployability due to service connected disabilities (TDIU) if raised by the Veteran or the evidence.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such is not the case in this appeal.  The Veteran has never contended that his skin disability prevents him from being employed.  The 2013 examiner stated that this disability did not impact the Veteran's ability to work.  Entitlement to TDIU need not be further addressed.  

Temporary Total

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  Such total rating will be followed by appropriate schedular evaluations.  Total ratings will be assigned under this section if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.  A total rating may be extended for one, two or three months beyond the initial three months for any of the bases cited above, and extensions of one or more months up to six months beyond the initial six months period may be made for surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

Service connection has been established for hallux rigidus of the left foot.  A 10 percent rating is in effect, and has been since December 1989.  

The Veteran underwent surgery for this condition at a VA facility on June 22, 2010.  Following this surgery, he was provided instructions for care of the incision and a cane to assist in weight bearing.  

VA treatment records dated in June and July 2010 show that the Veteran was seen on several occasions in order to monitor the healing of the surgical incision.  Swelling was noted in June 2010, and the Veteran was prescribed an antibiotic.  The remainder of his recovery was without incident.  

A VA treatment note dated July 20, 2010 shows that the Veteran was seen by a podiatrist.  The surgical site was healed.  The examiner stated that no further treatment was rendered, and that the Veteran could return to normal activity.  

The Veteran reported to the podiatry clinic in November 2010 with a complaint of sharp pain in the top of his foot that would come and go.  On examination, there were no lesions or ulcerations.  There was scarring at the surgical site, but no pain on palpation or range of motion.  The assessment was post-operative bunion surgery of the left foot.  The examiner explained to the Veteran that it was normal to have occasional sharp pain at the area of the surgical site, being that surgery was approximately five months ago.  He was educated on foot care and shoe wear.  

A March 2011 rating decision assigned a temporary total rating for convalescence following the June 2010 surgery until July 31, 2010.  The 10 percent rating was reinstated effective August 1, 2010.  

After July 31, 2010, there was no evidence of an incompletely healed surgical wound, a stump of a recent amputation, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, the necessity for continued use of a wheelchair or crutches because regular weight-bearing was prohibited, or immobilization by cast of one major joint or more after that date.  The July 20, 2010 treatment note shows that the surgical incision was healed, and the Veteran was instructed to return to normal activity.  Although he complained of periodic episodes of foot pain in November 2010, this was well after the end of his convalescence, and the examiner explained that these episodes were normal.  None of the criteria for an extension of the temporary total rating have been met, and a 100 percent rating is not warranted after July 31, 2010.  


ORDER

Entitlement to a rating greater than 10 percent for tinea versicolor prior to December 10, 2010 is denied.  

Entitlement to a 60 percent rating for tinea versicolor for the period from December 10, 2010 to May 16, 2012 is granted.  

Entitlement to a rating greater than 10 percent for tinea versicolor for the period from May 17, 2012 to June 16, 2013 is denied.  

Entitlement to a rating in excess of 60 percent for tinea versicolor for the period beginning June 17, 2013 is denied.  

Entitlement to extension of a temporary total evaluation for convalescence beyond July 31, 2010 is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


